DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach a heat transfer system as recited in claims 1 and 9; in particular, the limitation 
“wherein the first pressure regulating valve maintains said primary fluid at an outlet of the condenser at a first state in the second mode when the heat transferred into a portion of said primary fluid by said first heat source is equal to or less than the heat transferred out of said portion of said primary fluid by said condenser, and wherein said second pressure regulating valve maintains said primary fluid at an outlet of said TES at said first state in the first mode when the heat transferred into a portion of said primary fluid by said first heat source is greater than the heat transferred out of said portion of said primary fluid by said condenser” as recited in claims 1 and 9, respectively are not disclosed or taught in the prior art of record. 
The prior art of record does not anticipated or render obvious of the claimed heat transfer operation of the first heat source and the condenser corresponds to the first pressure regulating valve and the second pressure regulating valve in the first and second mode. Therefore, claims 1 and 9 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763